Citation Nr: 1443893	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  12-23 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a back disability, characterized as lumbosacral strain.  

2.  Whether a timely notice of disagreement (NOD) was filed with respect to an October 2007 rating decision that denied service connection for right ear hearing loss and declined to reopen claims of service connection for left ear hearing loss and tinnitus. 

3.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a bilateral hearing loss disability.

4.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for tinnitus.

5.  Entitlement to an increased rating for left knee arthritis currently rated 10 percent, to include entitlement to a separate rating for instability.

[The issue of entitlement to an increased rating for right knee arthritis currently rated 20 percent, to include entitlement to a separate rating for instability is the subject of a separate Board decision.]


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to January 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2010, March 2011, and July 2012 rating decisions of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing is in the Veteran's file. 

Although an issue of entitlement to service connection for left knee instability was certified as a separate claim on appeal, the issue is part and parcel of the left knee rating claim already on appeal.  Thus, the Board has combined the two issues as set forth on the title page.

The Veteran has alleged clear and unmistakable error (CUE) in a September 1989 rating decision that denied entitlement to service connection for hearing loss and tinnitus, and in an October 2007 rating decision that denied service connection for right ear hearing loss and declined to reopen claims of service connection for left ear hearing loss and tinnitus.  He also has alleged CUE with respect to a January 1992 rating decision that denied service connection for a left knee disability.  These requests for revision based on CUE have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

In addition, in July 2011, the Board referred a claim of service connection for fecal incontinence secondary to service-connected hemorrhoids.  It does not appear that this claim has been adjudicated.  Thus, it is again referred to the AOJ for appropriate action.

The issues of whether new and material evidence has been received to reopen previously denied claims of service connection for hearing loss and tinnitus; entitlement to service connection for lumbosacral strain; and entitlement to an increased rating for left knee arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for lumbosacral strain was denied in an October 2008 rating decision on the basis that a back disability was not incurred in service or caused by a knee disability.  The Veteran did no perfect an appeal as to this decision.

2.  Evidence received since the October 2008 rating decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for lumbosacral strain and raises a reasonable possibility of substantiating the claim.

3.  In an October 2007 rating decision, the RO denied entitlement to service connection for right ear hearing loss.  The RO also found that new and material evidence had not been submitted to reopen the previously denied claims of service connection for left ear hearing loss and tinnitus.  The Veteran was notified of that decision by a letter dated October 16, 2007.

4.  An NOD received from the Veteran in December 2007 did not express disagreement with the denial of service connection for right ear hearing loss or the determination not to reopen the claims of service connection for left ear hearing loss and tinnitus.  

5.  A letter specifying disagreement with the denial of service connection for right ear hearing loss and the determination not to reopen the claims of service connection for left ear hearing loss and tinnitus in the October 2007 rating decision was received in March 2011, more than one year after notification of the denial.

6.  The October 2007 rating decision did not address CUE.


CONCLUSIONS OF LAW

1.  The October 2008 RO decision, which denied the Veteran's claim of service connection for a back disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The criteria for reopening the previously denied claim of service connection for a back disability, characterized as lumbosacral strain, have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The March 2011 submission was an untimely NOD to the denial of service connection for right ear hearing loss and the determination not to reopen the claims of service connection for left ear hearing loss and tinnitus; and did not constitute a valid NOD as to CUE.  38 U.S.C.A. §§ 5109, 7105 (West 2002); 38 C.F.R. §§ 3.105, 3.156, 20.201, 20.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Reopened Claim

Service connection for a back disability was denied by the RO in an October 2008 rating decision on the basis that the Veteran did not have a diagnosed back disability.  The Veteran was notified of this decision and submitted a notice of disagreement with the decision.  However, he did not perfect an appeal and no new and material evidence was submitted within the applicable appeal period.  Thus, the decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The RO received the instant petition to reopen the claim in February 2010. 

At the time of the last final rating decision, the evidence of record consisted of the Veteran's service treatment records, VA examination reports, VA treatment records and written statements from the Veteran.  

Since the last final rating decision, the evidence, in pertinent part, includes VA medical records, a VA examination report dated in March 2010, a private medical opinion dated in November 2011, written statements from the Veteran, and a transcript of oral testimony provided in June 2014.

The private medical records and the VA examination report reflect a current diagnosis, namely lumbosacral strain.  The VA examination report and the November 2011 private medical opinion both address whether a causal relationship exists between the current back disability and the Veteran's service-connected knee disabilities as claimed.  The private opinion indicates that the lumbosacral strain is related to Veteran's service-connected bilateral knee disability.  This evidence relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability, characterized as lumbosacral strain and raises a reasonable possibility of substantiating the claim.

The claim of service connection for a back disability is reopened due to the receipt of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.

II. Timeliness of an NOD

The Veteran, through his representative, asserts that he filed a timely NOD with respect to an October 2007 rating decision that denied service connection for right ear hearing loss and declined to reopen claims of service connection for left ear hearing loss and tinnitus.  

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

In an October 2007 rating decision, the RO denied entitlement to service connection for right ear hearing loss.  The RO also found that new and material evidence had not been submitted to reopen the previously denied claims of service connection for left ear hearing loss and tinnitus.  The RO also denied claims for higher ratings for service-connected left and right knee disabilities and hemorrhoids.  The Veteran was notified of that decision by a letter dated October 16, 2007.

An NOD was received from the Veteran in December 2007, but it only expressed disagreement with the RO's 'denial of service connection for the right knee and hemorrhoid disabilities.'  It did not mention hearing loss and tinnitus or express disagreement with the denial of service connection for right ear hearing loss or the determination not to reopen the claims of service connection for left ear hearing loss and tinnitus.  

In January 2008, the Veteran submitted another NOD to replace the December 2007 NOD.  In the new letter, he clarified that he was claiming 'an increased disability rating for the right knee and hemorrhoids as service connection had already been established for those disabilities.'  

Written statements received from the Veteran in April 2008 and May 2008 did not express disagreement with the denial of service connection for right ear hearing loss or the determination not to reopen the claims of service connection for left ear hearing loss and tinnitus.

A statement of the case issued in July 2008, and the Veteran's substantive appeal received in August 2008, only addresses the ratings assigned for the service-connected right knee disability and hemorrhoids.

In March 2011, the Veteran submitted a written statement in which he expressed disagreement with 'the effective denial of his claims for hearing loss and tinnitus.'  He also asserted that CUE existed in light of the effective denial of his claims.

In a letter sent to the Veteran in March 2011, the RO explained that it was not able to accept the Veteran's submission as an NOD to the October 2007 rating decision because it was not timely filed.  Rather, his communication would be accepted as a claim to reopen the previously denied claims for service connection for hearing loss and tinnitus, which has since been processed.  

The Veteran's attorney filed an NOD to the RO's March 2011 determination that the NOD was untimely.  The attorney argued that the NOD was valid on the grounds that CUE existed and there was no one-year time limit on such appeals.  The attorney did not specify which prior rating decision contained CUE.

The question before the Board is two-fold, that is whether the March 2011 communication from the Veteran is: (1) a valid NOD as to that portion of the RO's October 2007 decision that denied service connection for right ear hearing loss and declined to reopen the claims of service connection for left ear hearing loss and tinnitus and; (2) a valid NOD as to a determination regarding CUE.

Governing law provides that an NOD is a written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  A liberal standard is applied in determining whether a communication constitutes an NOD.  While special wording is not required, the communication in question must at least refer to the rating decision in question and must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  Thus, a NOD relates to a specific adjudicative determination on a specific date.  38 C.F.R. § 20.201; see also Gallegos v. Principi, 283 F.3d 1309, 1313-15 (Fed. Cir. 2002) (upholding the validity of the regulatory requirement that a NOD include "terms that can be reasonably construed . . . as a desire for appellate review").

Governing regulation also provides that if the AOJ gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified in the NOD.  38 C.F.R. § 20.201.

The December 2007 letter from the Veteran was not a valid NOD to the October 2007 rating decision on the issues of entitlement to service connection and the claim to reopen, because he did not express disagreement with the RO's determinations as to those specific issues.  He also made no statements in that letter that can be reasonably construed as disagreement with those specific determinations.  See 38 C.F.R. § 20.201.  

No other statement was received from the Veteran within a year of the October 2007 decision that can be reasonably construed as disagreement with that determination and a desire for appellate review.

Accordingly, a timely NOD was not received from the Veteran as to the October 2007 RO's denial of service connection for right ear hearing loss and the determination that new and material had not been submitted to reopen the claims of service connection for left ear hearing loss and tinnitus.

As for whether the March 2011 statement was a valid NOD to the October 2007 rating decision on the basis of CUE; the Board finds that it is not.  

In the October 2007 rating decision, the RO did not address whether CUE exists in any prior rating decision that denied service connection for hearing loss and tinnitus.  The RO also has never adjudicated the issue of whether CUE exists in the October 2007 rating decision that denied service connection for right ear hearing loss and declined to reopen the claims of service connection for left ear hearing loss and tinnitus.  In fact, in this very decision, the Board has referred CUE revision requests to the RO for initial adjudication.  Accordingly, the March 2011 statement is not a valid NOD with respect to the October 2007 rating decision regarding CUE.


ORDER

New and material evidence has been received to reopen a previously denied claim of service connection for lumbosacral strain; to this limited extent, the appeal of this issue is granted.  

A timely NOD was not received in response to the October 2007 rating decision regarding a denial of service connection for right ear hearing loss and a determination not to reopen claims of service connection for left ear hearing loss and tinnitus; the appeal of this issue is denied.


REMAND

Having reopened the claim of entitlement to service connection for a back disability, further development is required.  

The Veteran asserts that he developed his current back disability as a result of an altered gait caused by his service-connected right and left knee disabilities.  At the VA examination in March 2010, an examiner provided the opinion that the chronic lumbosacral strain is not caused by the service-connected bilateral knee disabilities.  The examiner did not discuss whether the service-connected bilateral knee disabilities had aggravated the back disability.  A remand is warranted for this reason.

Next, the Veteran seeks to reopen previously denied claims of service connection for a bilateral hearing loss disability and tinnitus.  

As noted in the introduction, the Veteran has alleged CUE in the September 1989 rating decision that denied service connection for hearing loss and tinnitus.  Inasmuch as the issue of whether new and material evidence has been received to reopen the claims of service connection for hearing loss and tinnitus is "inextricably intertwined" with the issue of whether there is CUE in the September 1989 rating decision, consideration of the new and material evidence claim must be deferred pending the adjudication of the Veteran's CUE revision requests.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, the Veteran seeks entitlement to an increased rating for his service-connected left knee degenerative arthritis, to include the issue of whether a separate, compensable rating is warranted for instability.

At his hearing held in June 2014, the Veteran testified that his knee disability had worsened in severity since his last examination in November 2011.  The Veteran also reported that his knee was recently examined in June 2014 at the VA Medical Center (VAMC) in Wichita, Kansas.  

As the last VA examination is now more than 3 years old, and in light of the Veteran's testimony, he must be scheduled for a new examination to assess the current severity of his left knee arthritis.  38 C.F.R. § 3.327.  At his hearing, the Veteran indicated that he would prefer that any examination be scheduled at the Wichita VAMC rather than the Muskogee or Oklahoma City VAMC.

Also, the available VA treatment records are current through August 2012.  On remand, VA treatment records dated after August 2012 must be added to the file.  

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain VA treatment records from the Wichita VAMC dated since August 2012.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional at the VAMC in Wichita, Kansas in connection with his back claim.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner should conduct all indicated tests or studies.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a back disability that had onset in active service or, is related to his active service.

The examiner is also to provide a medical opinion as to whether the Veteran's back disability was caused, or aggravated, by his service-connected bilateral knee disability. 

The term "aggravation" means an increase in the claimed disability beyond it natural progress and as contrasted to a temporary worsening of symptoms. 

If an examiner finds that the service-connected bilateral knee disabilities have an effect on the back, the examiner must comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of the claimed disabilities. 

If a baseline is established, the examiner must comment on how much the back disability has worsened in severity as a result of the natural progress of the disability if at all, from the time of the baseline to the current level of severity.  See 38 C.F.R. § 3.310(b).

The examination report must include a complete rationale for all opinions expressed.  

3.  Also, schedule a VA examination by an appropriate medical professional at the VAMC in Wichita, Kansas, to determine the severity of the Veteran's left knee degenerative arthritis.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All necessary tests and studies should be conducted, and all clinical findings should be reported in detail.

The VA examiner is asked to describe: 

(a) Range of flexion and extension in degrees and any additional limitation of flexion or extension, considering functional loss due to pain, weakness, fatigability, painful motion, including during flare-ups or with repetitive use in terms of degrees of additional limitation of flexion or extension if feasible; 

(b) Any recurrent subluxation or lateral instability, and if so, whether it is mild, moderate or severe; and

(c) Whether there is any evidence of meniscal damage such as locking or effusion, not encompassed by limitation of flexion or extension or functional loss due to pain or instability.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Adjudicate the referred requests for revision based on CUE in the September 1989, January 1992 and October 2007 rating decisions as described in the introduction.

5.  Finally, after undertaking any additional development, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


